DETAILED ACTION
Claim Objections
Claims 3-6, 11, 14, and 17 are objected to because of the following informalities:
Claim 3 line 3 reads: “the pushed-together direction”. This should be corrected to read --a pushed-together direction-- for clarification purposes.
Claim 4 line 4 reads: “the long axis”. This should be corrected to read --a long axis-- for clarification purposes.
Claim 4 line 4 reads: “the main axis”. This should be corrected to read --a main axis-- for clarification purposes.
Claim 5 line 1 reads: “wherein the internal”. This should be corrected to read 
--wherein an internal-- for clarification purposes.
Claim 6 line 2 reads: “the rear”. This should be corrected to read --a rear-- for clarification purposes.
Claim 11 line 2 reads: “the bolt head”. This should be corrected to read --a bolt head-- for clarification purposes.
Claim 14 line 1 reads: “the rear front faces”. This should be corrected to read 
--rear front faces-- for clarification purposes.
Claim 17 line 2 reads: “a guide bolt”. This should be corrected to read --the guide bolt-- for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Carr Fastener (GB 1280536).
Regarding claim 1, Carr Fastener discloses a double connector for butt-connecting two components (see Fig. 6), comprising:
a guide bolt (7) having a respective bolt section (11) tapering in the direction of each bolt end on both sides of a middle bolt section (middle section is between both protrusions (9) on the bolt); and 
two spreading sockets (1) which are movably guided on the guide bolt and which in each case can be pushed together from an outer socket end position toward the middle bolt section into a mounted position (see Abstract); 
wherein in the mounted position, the two spreading sockets are latched against being pushed back (see Abstract and Fig. 6); 
wherein the spreading sockets each have at least one spreading tab (6, see Fig. 1 and Fig. 3) which is spreaded outwardly via the guide bolt in the mounted position (see Abstract).
Regarding claim 2, Carr Fastener discloses wherein the two spreading sockets (1) bear against one another in the mounted position.
NOTE: The two spreading sockets are capable of bearing against one another when the curvature of the bolt becomes great enough, see Fig. 6.
Regarding claim 3, Carr Fastener discloses wherein the two bolt ends (11) in each case are configured as a bolt head which in the mounted position engages in a 
Regarding claim 8, Carr Fastener discloses wherein the middle bolt section (section between both protrusions (9) on the bolt) comprises a stop (9), the two spreading sockets (1) in the mounted position being able to bear thereagainst (see Fig. 6).
Regarding claim 9, Carr Fastener discloses wherein the two spreading sockets (1) are of the same construction (see Fig. 6).
Regarding claim 10, Carr Fastener discloses wherein the guide bolt (7) is mirror-symmetrical to its middle plane (see Fig. 4).
Regarding claim 11, Carr Fastener discloses wherein in the mounted position (see Fig. 6) the at least one spreading tab (6) is pushed with its rear front face past the bolt head (11) and is engaged from behind by the bold head (10) in the respective pushing direction (see Fig. 6 and see Abstract).
Regarding claim 12, Carr Fastener discloses wherein the at least one spreading tab (6) on its outer faces comprises a transversely extending outer rib (2).
Regarding claim 13, Carr Fastener discloses wherein the spreading sockets (1) in each case comprise a plurality of spreading tabs (6), arranged rotationally symmetrically around the longitudinal socket axis (see Fig. 3).
Regarding claim 14, Carr Fastener discloses wherein the rear front faces of at least some of the spreading tabs (6) of the spreading socket (1) in each case are axially offset to one another (see annotated Figure 1 below).

    PNG
    media_image1.png
    333
    758
    media_image1.png
    Greyscale

Regarding claim 15, Carr Fastener discloses wherein the spreading sockets (1) at their front end in each case comprise an edge flange (2) which limits the insertion of the spreading socket into a bore of the component (see Fig. 6).
Regarding claim 16, Carr Fastener discloses wherein the spreading sockets (1) are stuck onto the guide bolt (7).
NOTE: The spreading sockets and bolt attach two components together, therefore the spreading sockets are stuck onto the guide bolt in order to hold everything together. 
Regarding claim 19, Carr Fastener discloses an arrangement (see Fig. 6) comprising two components (a and b) which bear against one another (see Fig. 6) and comprising a double connector which is inserted with its spreading sockets (1) in bores (c and e) of the components, wherein the spreading sockets are pushed together (the spreading sockets are pushed towards one another, see Abstract) on the guide bolt (7) and in this mounted position (see Fig. 6) are latched and wherein the spreading tabs are spreaded by the guide bolt in each case outwardly (see Abstract).

Claims 1-10, 12-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Marx (US 637,141).
Regarding claim 1, Marx discloses a double connector for butt-connecting two components (see Fig. 1), comprising:
a guide bolt (c) having a respective bolt section tapering (c2) in the direction of each bolt end on both sides of a middle bolt section (middle section comprises c and c1); and 
two spreading sockets (b) which are movably guided on the guide bolt and which in each case can be pushed together from an outer socket end position toward the middle bolt section into a mounted position (see Figs. 1-2); 
wherein in the mounted position, the two spreading sockets are latched against being pushed back (see Specification lines 10-15); 
wherein the spreading sockets each have at least one spreading tab (b2) which is spreaded outwardly via the guide bolt in the mounted position (see Fig. 1).
Regarding claim 2, Marx discloses wherein the two spreading sockets (b) bear against one another in the mounted position (see Fig. 1).
Regarding claim 3, Marx discloses wherein the two bolt ends (c2) in each case are configured as a bolt head which in the mounted position engages in a latching manner (see Fig. 1) behind the respective spreading socket (b) in the pushed-together direction thereof (see Fig. 1).
Regarding claim 4, Marx discloses wherein the spreading sockets (b) in each case comprise a sleeve section (the entirety of b is considered a sleeve section) which in the outer socket end position comprise an unround (b1 is considered the unround portion of the sleeve section, see annotated Figure 2 below), oval or elliptical, outer periphery which by pressing together the sleeve section along the long axis of the 
NOTE: The sleeve section can be pressed together with the opposing sleeve section and the bolt, along its longitudinal axis, in order to create the change in shape as seen in the figures below. Further, a force can be applied on both longitudinal ends of a singular sleeve section in order to urge both ends of the sleeve towards each other. Applying this force will also create a change in shape of the elastic material as seen in Figure 3.

    PNG
    media_image2.png
    634
    676
    media_image2.png
    Greyscale
            
    PNG
    media_image3.png
    440
    416
    media_image3.png
    Greyscale

Regarding claim 5, Marx discloses wherein the internal diameter of the sleeve section deformed to the round or almost round outer periphery (internal diameter of b1 section) corresponds to the diameter of the middle bolt section (c1).
NOTE: See in that the middle bolt section c1 helps to shape the deformed inner diameter.
Regarding claim 6, Marx discloses wherein the sleeve section (the entirety of b is considered the sleeve section) tapers to the rear (b2), at least in those sleeve 

    PNG
    media_image4.png
    473
    780
    media_image4.png
    Greyscale

Regarding claim 7, Marx discloses wherein in at least one of those sleeve segments (b1) which, when the sleeve section is undeformed (b1 in Fig. 2), do not protrude outwardly over the outer periphery of the deformed sleeve section (b1 in Fig. 3), the sleeve section (the entirety of b is considered the sleeve section) comprises a latching recess on the inner face (see annotated Figure 2 below), wherein in the outer socket end position the latching recess, when the sleeve section is undeformed (see Fig. 2), is latched to the bolt end and, when the sleeve section is deformed (see Fig. 3), is no longer or only slightly latched to the bolt end.
NOTE: See that b1 in Fig. 2 does not protrude further outwardly than b1 in Fig. 3. Also see that when the bolt is initially inserted into the recess, before deformation of b1 occurs, the middle bolt portion (c) is latched within the sleeve recess. Then, once deformation of b1 occurs as seen in Fig. 3, the middle bolt portion (c) is still at least partially latched within the sleeve.

    PNG
    media_image5.png
    503
    834
    media_image5.png
    Greyscale

Regarding claim 8, Marx discloses wherein the middle bolt section (c1 and c) comprises a stop (change in radius from c1 to c), the two spreading sockets (b) in the mounted position being able to bear thereagainst (see Fig. 1).
Regarding claim 9, Marx discloses wherein the two spreading sockets (b) are of the same construction (see Figs. 1 and 3).
Regarding claim 10, Marx discloses wherein the guide bolt (c) is mirror- symmetrical to its middle plane (see Fig. 2).
Regarding claim 12, Marx discloses wherein the at least one spreading tab (b2 as seen in Fig. 2) on its outer faces comprises a transversely extending outer rib (the tooth designated by b2 in Fig. 1 that extends into the attached components A).
Regarding claim 13, Marx discloses wherein the spreading sockets (b) in each case comprise a plurality of spreading tabs (b2), arranged rotationally symmetrically around the longitudinal socket axis (see Fig. 6).
Regarding claim 14, Marx discloses wherein the rear front faces of at least some of the spreading tabs (b2) of the spreading socket in each case are axially offset to one another (see annotated Figure 6 below).

    PNG
    media_image6.png
    477
    442
    media_image6.png
    Greyscale

Regarding claim 15, Marx discloses wherein the spreading sockets at their front end in each case comprise an edge flange (see b in Fig. 2) which limits the insertion of the spreading socket into a bore of the component.
NOTE: The flange noted as b in Fig. 2 limits the insertion of the spreading socket into the bore, see Figs. 1-3.
Regarding claim 16, Marx discloses wherein the spreading sockets (b) are stuck onto the guide bolt (c, see Specification lines 10-15).
Regarding claim 19, Marx discloses an arrangement comprising two components (A) which bear against one another (see Fig. 1) and comprising a double connector (c and b) which is inserted with its spreading sockets (b) in bores of the components, wherein the spreading sockets are pushed together on the guide bolt and in this mounted position are latched and wherein the spreading tabs (b2) are spreaded by the guide bolt in each case outwardly (see Figs. 1-3).
Regarding claim 20, Marx discloses wherein the spreading sockets (b) in the mounted position are pushed together until they mutually bear against one another (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Carr Fastener in view of Von Wilcke (US 2008/0315467).
Regarding claim 17, Carr Fastener discloses that the guide bolt (7) and spreading sockets (1) are made of plastic (see Abstract), and further that the guide bolt is used as an insert (see Fig. 6), but does not expressly disclos wherein the double connector is formed as an integral plastics injection-molded part.
However, Von Wilcke teaches expandable sleeves (1) made from an injection molding process (see Abstract), in order to simplify the manufacturing process of the plastic sleeves due to no additional work being required after the injection molding process is completed (see paragraph [0007]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the double connector of Carr Fastener such that it comprises expandable sleeves made from an injection molding process, as taught by von Wilcke, in order to simplify the manufacturing .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Marx in view of Janotik (US 5,209,541).
Regarding claim 18, Marx does not expressly disclose wherein the spreading sockets are filled with glue.
However, Janotik teaches spreading sockets (74), a guide bolt (64), and further teaches wherein the spreading sockets are filled with an adhesive (see Column 4 lines 13-39) in order to strengthen the connection between two objects by assisting the elastic tab connection with an adhesive.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the double connector of Marx such that it comprises spreading sockets filled with glue, as taught by Janotik, in order to strengthen the connection between two objects by assisting the elastic tab connection with an adhesive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619